 



Exhibit 10.3
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
          This Amendment No. 1 to Employment Agreement (this “Amendment”),
effective as of May 7, 2007, is among The Kansas City Southern Railway Company,
a Missouri corporation (“KCSR”), Kansas City Southern, a Delaware corporation
(“KCS”) and Daniel W. Avramovich, an individual (“Executive”).
          WHEREAS, Executive is currently employed by KCSR, and KCSR, KCS and
Executive previously entered into an Employment Agreement dated May 15, 2006
(the “Agreement”), which sets forth terms and conditions of Executive’s
employment by KCSR; and
          WHEREAS, the parties desire to amend certain of those terms and
conditions in the Agreement as set forth below without amending the remaining
terms of the Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, it is agreed by and among KCSR, KCS and Executive
that the Agreement is amended as follows:
     1. Amendments to the Agreement.
     (a) The following new Paragraph 15 is inserted into the Agreement:
          “15. Amendment to Agreement for Code Section 409A Compliance. This
Agreement may constitute a nonqualified deferred compensation plan within the
meaning of Code Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), with respect to certain of its provisions. It is the intention of
Executive and KCSR that in such event this Agreement satisfies the requirements
of Code Section 409A so that benefits hereunder, if any, are not included in
gross income under Code Section 409A (whether or not included in gross income
under another Code provision). At the time of the execution of this Agreement
final Treasury Regulations interpreting Code Section 409A are pending. The
parties hereto agree that subsequent to the finalization of such pending
Treasury Regulations, this Agreement will be amended or restated as necessary
for the purpose of satisfying the requirements of Code Section 409A

 



--------------------------------------------------------------------------------



 



and until the time of such amendment or restatement, this Agreement will be
interpreted and administered accordingly.”
     (b) The existing Paragraph 15 of the Agreement is hereby renumbered as
Paragraph 16.
2. Reference to and Effect on the Agreement. On and after the effectiveness of
this Amendment, each reference in the Agreement to “hereunder”, “hereof” or
words of like import referring to the Agreement, shall mean and be a reference
to the Agreement as modified by this Amendment.
3. Severability. The invalidity or unenforceability of any particular provision
of this Amendment shall not affect the other provisions hereof, and this
Amendment shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.
4. Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Amendment shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.
5. Entire Agreement. This Amendment constitutes the entire agreement among the
parties with respect to the subject matter hereof and terminates and supersedes
all other prior agreements and understandings, both written, oral or otherwise,
respecting such subject matter, any such agreement or understanding being
superseded hereby, shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, and may not be
amended, extended or otherwise modified, except in a writing executed in whole
or in counterparts by each party hereto.
[Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the 26th day of June, 2007.

            THE KANSAS CITY SOUTHERN RAILWAY COMPANY
      By:   /s/ Arthur L. Shoener       Arthur L. Shoener, President & CEO     
       

            KANSAS CITY SOUTHERN
      By:   /s/ Michael R. Haverty       Michael R. Haverty, Chairman & CEO     
       

            EXECUTIVE
             /s/ Daniel W. Avramovich       DANIEL W. AVRAMOVICH           

 